TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 7, 2018



                                     NO. 03-18-00260-CR


                            Ronald Rudolph Rodriguez, Appellant

                                                v.

                                  The State of Texas, Appellee




        APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
            BEFORE JUSTICES PURYEAR, BOURLAND, AND TOTH
          REVERSED AND REMANDED ON MOTION FOR REHEARING--
                     OPINION BY JUSTICE PURYEAR




This is an appeal from the judgments of conviction rendered by the district court. This Court’s

opinion and judgment issued on July 24, 2018, are withdrawn. Having reviewed the record and

the parties’ arguments, the Court holds that there was reversible error in the district court’s

judgments of conviction and its associated sentence. Therefore, the Court reverses the district

court’s judgments of conviction and remands the case for a new punishment hearing consistent

with this Court’s opinion. Appellee shall pay all costs relating to this appeal, both in this Court

and the court below.